Title: To Alexander Hamilton from John J. U. Rivardi, 11 July 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara July 11th. 1799
          
          I had the honor of receiving your letter of the 25th. Ultimo & comunicated its contents to Doctor Coffin who is making his arrangements in consequence—I Shall take on me the responsibility of all his Accounts as Quarter Master & hope that the arrival of Some officer capable of conducting the business of that Department will Soon relieve me of the Task. 
          I received also General orders of the 6th, 15th., & 20th. of June which Shall be punctually observed—I beg only to request Some further directions with regard to the order of the 15th. which has these words: it is thought proper to “direct that the allowance of half a Gill per day may be issued whenever contractors can furnish the Supply” I have hitherto regulated the issues agreeable to the last Act of Congress granting one Gill  dayly to the ration and although the quantity Seemed to me too  large—I conceived that I had no right to alter it without an official order—as the Soldiers lately enlisted might with propriety consider  it as a breach of contract I Shall from this date curtail the ration of half a Gill, leaving them to expect a compensation for the detained half as Soon as I can receive your directions on the Subject. I do not inclose a list of Strangers as it would Swell the package with   a mere catalogue of Boatmen—three visitants only were in this Garrison Mr. Monford, Mr. Sterret &  Mr. Peter—attorneys and Settlers of Kanandargua who being men of repute & character were under no necessity of being closely examined.
          By the departure of Doctr. Coffin—I Shall loose a valuable officer—who was always ready to perform any Service even out of the line of his profession I Shall do myself the honor of writing to you by him—he was one of my most necessary   evidences had Captn. Bruffs charges been examined—Sergt. Humphrey (who has waited to this moment to know whether he was appointed a Cadet) is another.  
          With Sentiments of the most respectfull consideration  I have the honor to be Sir Your Most Obedient & Very humble Servant.
          
            J J Ulrich Rivardi
            Majr. 1st. Regt. A&E
          
          General Hamilton &a
        